Citation Nr: 1421858	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-32 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 1993 rating decision that assigned a 100 percent disability rating effective April 7, 1991 for service-connected schizophrenia.

(The issues as to whether the overpayment of disability compensation benefits in the amount of $39,510.00 was validly created and entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $39,510.00 are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2008, the Veteran submitted a timely notice of disagreement (NOD) with the March 2008 rating decision, and the RO issued a statement of the case (SOC) in August 2009.  However, the Veteran's properly completed VA Form 9 was not received until November 23, 2009, a month past the 60-day time period following the issuance of the SOC and well beyond the one year appeal period.  38 C.F.R. § 20.202 (2013).  In this case, however, the Board notes the issuance of the SOC many months after the NOD and also that the Veteran was incarcerated from November 2008 to March 2011.  More importantly, the Veteran was service connected for paranoid schizophrenia with a 100 percent disability rating during the appeal period.  Therefore, affording the Veteran the benefit of the doubt, the Board will accept the Veteran's Form 9 as timely and adjudicate the claim on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

Additional evidence was associated with the claims file subsequent to the RO's final consideration of the issue in the August 2009 SOC.  Because the evidence is not pertinent and does not have a bearing on the issue on appeal, a remand to the RO for a supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran's representative submitted an informal claim of entitlement to an increased disability rating for service-connected schizophrenia on August 31, 1990, which the RO denied in a September 1990 rating decision.

2.  Although the Veteran did not perfect an appeal of the September 1990 rating decision, new and material evidence was received prior to the expiration of the appeal period.

3.  The evidence demonstrates that the Veteran's service-connected schizophrenia resulted in total social and industrial inadaptability on and after August 31, 1990.

4.  The unappealed May 1993 rating decision did not correctly apply a regulation then in effect; but for the legal error, the outcome would have been manifestly different and a 100 percent disability rating for service-connected schizophrenia would have been assigned effective August 31, 1990.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision that assigned a 100 percent disability rating effective April 7, 1991 for service-connected schizophrenia was clearly and unmistakable erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013); 38 C.F.R. § 3.156(b) (1992).

2.  The criteria for a 100 percent disability rating for service-connected schizophrenia were met from August 31, 1990.  38 U.S.C.A. §§ 501, 5110(a) (West 1991); 38 C.F.R. §§ 3.156(b), 3.400(o), (q), 4.132, Diagnostic Code 9203 (1992).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, further discussion as to VA's duties to notify and assist under the VCAA is unnecessary.

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a NOD.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

Such a final decision, however, may be reversed where evidence establishes that it was a product of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  A final and binding RO decision will be accepted as correct in the absence of CUE.  Where the evidence establishes such an error, the prior decision will be reversed and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-14.  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has set forth a three-prong test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14).

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case, in the May 1993 rating decision it appears the RO assigned an effective date based on VA hospital records dated on April 7, 1991.  In this respect, a report of hospital examination or hospitalization will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Acceptance of a report of examination or treatment as a claim for increase or to reopen is subject to the requirements of Section 3.114 with respect to action on VA initiative or at the request of the claimant and the payment of retroactive benefits from the date of the report or for a period of 1 year prior to the date of receipt of the report.  38 C.F.R. § 3.157 (1992). 

Although it was not inappropriate to accept the hospitalization report as a claim for increase, the evidence also pertained to a prior claim.  In this regard, the record demonstrates that the Veteran's representative filed an informal claim of entitlement to an increased disability rating for the Veteran's service-connected schizophrenia on August 31, 1990.  The RO denied the claim in a September 1990 rating decision, and the Veteran's representative filed a timely NOD with the denial in October 1990.  The RO subsequently issued a SOC in December 1990 concerning the appealed issue.  The record does not indicate that the Veteran perfected an appeal of the September 1990 rating decision.  Thus, an appeal to the Board was not perfected.

The VA hospital records dated in April 1991 were received during the appeal period of the September 1990 rating decision.  That is, the records were generated by VA within one year of the rating decision and also received within in that timeframe.  In this respect, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (1992).

Effective January 22, 1991, new and material evidence was defined.  See 38 C.F.R. § 3.156(a) (1991).  "New and material evidence" is evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of a previously denied claim.  Id.

The April 1991 hospitalization report indicates that the Veteran was hospitalized for four days for paranoid schizophrenia, including reports of hearing voices, delusional beliefs and questionable judgment.  Additionally, a VA treatment note the day prior to the hospitalization shows an impression of schizophrenia with suicidal and homicidal ideation.  It is not debatable that this evidence is so significant that it must have been considered in order to fairly decide the merits of the previous claim.  As such, the Board finds the RO should have considered the April 1991 VA hospital records as part of the previous increased rating claim received in August 1990 regardless if the records were also a claim for increase.  Therefore, the regulatory provisions extant at that time were incorrectly applied.  Furthermore, if the statutory provisions had been correctly applied, the Board finds it would have manifestly changed the outcome at the time the decision was made.

The Veteran asserts that he has been permanently disabled due to his service-connected schizophrenia since his separation from active duty in September 1977.  In order to warrant a 100 percent disability rating for schizophrenia, paranoid type, under the rating criteria then in effect, the evidence must show active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9203 (1992).

Based on the April 1991 VA hospital report and treatment record, the Board finds the evidence demonstrates the Veteran's service-connected schizophrenia produced total social and industrial inadaptability when the new and material evidence is considered in connection with the then-pending claim.  See 38 C.F.R. § 4.132, Diagnostic Code 9203.  Thus, the effective date of the 100 percent rating should have been August 31, 1990-the date of the claim for increase.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board notes that it is not undebatable that an even earlier effective date is warranted as there was no prior pending claim and it was not factually ascertainable that an increase occurred within one year of the claim.

In sum, the regulatory provisions extant at that time of the May 1993 rating decision were incorrectly applied, the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and such a determination is based on the record and law that existed at the time of the decision.  See Damrel, 6 Vet. App. at 245.  Accordingly, the Board finds that the Veteran's assertion of CUE is valid and that an earlier effective date of August 31, 1990 is warranted.


ORDER

As the May 1993 rating decision contained CUE, it is reversed to reflect the assignment of a 100 percent disability rating for service-connected schizophrenia effective August 31, 1990. 



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


